DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the pre-appeal brief filed on December 10, 2020 are acknowledged and have been fully considered. Claims 43-49, 51-52, 54, and 56-66 are pending.  Claims 43-49, 51-52, 54, and 56-59 are under consideration in the instant office action. Claims 60-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-42, 50, 53, and 55 are cancelled. Applicant’s arguments necessitated a new ground of rejection as per the decision rendered in the pre-appeal conference mailed to applicant on January 21, 2021.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-49, 51-52 54, and 56-59 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Leptacz et al. (WO 2013107776, previously cited), Jobe et al. (US 2006/0078598, previously cited), Ismail et al. (US 2006/0225617, newly cited), and Kobayashi et al. (US Patent No. 5897868, newly cited).
Note: The claims are examined based on the elected species which includes subgenus I claims (43-59), a color agent as active agent, an acrylate/ammonium methacrylate copolymer as a first wall forming material, titanium dioxide as opaque substance, magnesium stearate as fatty acid salt, and a mixture of an acrylate/ammonium methacrylate copolymer and cellulose acetate as second wall forming material.
Applicant Claims
Applicant claims a multi-layer microcapsule.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Leptacz et al. teach cosmetic composition for caring for and/or making up keratin materials, in particular the skin, comprising, in a physiologically acceptable medium:
(i) at least one encapsulated pigment; and
(ii) at least one reflective particle predispersed in at least one oil chosen from mineral oils, plant oils and ester oils (see claim 1). Cosmetic composition according to the preceding claim, in which the encapsulated pigment is chosen from organic pigments and inorganic pigments, and mixtures thereof, preferably chosen from inorganic pigments (see claim 2). Leptacz et al. teach multilayer microcapsules the microcapsules comprise a core and at least 2 concentric layers around said core; reference is made to "multilayer" microcapsules. According to one particular mode, the outermost layer comprises a core at least one dye. The dyes are described above. According to one preferred mode, the dyes are inorganic pigments, in particular chosen from metal oxides, and especially iron oxides and titanium dioxide, and mixtures thereof (see page 7 and 8). The core comprises an organic material. Preferably, the core is in a solid or crystalline form at ambient temperature. In particular, the organic material is chosen from soluble or dispersible organic materials. According to one particular mode, the core is essentially  ccording to one preferred mode, the core is made of mannitol. The core generally represents from 1 % to 50% by weight, preferably from 5% to 30% by weight and even better from 10% to 20% by weight of microcapsules (see page 8). Regarding layers around the core Lepatacz teach as described previously, the core is advantageously coated with one or more outer layers which are concentric with respect to the core, preferably at least one or more internal layer(s) and an external layer (see page 8). The shells of the microcapsules may comprise one or more layers, which are in particular concentric around the central core, and be made from materials chosen, for example, from the following materials: Mention may be made, by way of example, of the microcapsules based on an acrylate/ammonium methacrylate copolymer. The layers may also advantageously comprise at least one lipid material. The lipid material may have amphiphilic properties, i.e. a nonpolar component and a polar component. Said lipid materials may comprise at least one or more C12-C22 fatty chains, as chosen from stearic acid, palmitic acid, oleic acid, linoleic acid and linolenic acid, and mixtures thereof. Optionally, these fatty acid chains may be the nonpolar component of the lipid material. Said lipid material is preferably chosen from phospholipids, more preferably from phosphoacylglycerols, in particular lecithins and preferably hydrogenated lecithins. The lipid material may represent from 0.05% to 5% by weight, in particular from 0.1 % to 10% by weight of the microcapsule (see pages 11 and 12). According to one preferred mode, the microcapsules include 3 or 4 dyes in various layers. The percentage of pigment relative to the total weight of the encapsulated pigment (weight of the encapsulated pigment = weight of the capsule + weight of the pigment) may vary to a large extent. The amount of pigment may range, for example, from 1 % to 95% by weight, preferably from 10% to  According to one particular embodiment, the encapsulated pigments may be present in a composition of the invention in a pigment active material content ranging from 0.5% to 20% by weight, in particular from 1 % to 15% by weight and more particularly from 2% to 12% by weight relative to the total weight of said composition (see page 12). According to one particularly preferred embodiment, the composition of the invention comprises at least pigments encapsulated by the microcapsules based on an acrylate/ammonium methacrylate copolymer, and is more particularly chosen from titanium dioxide, yellow iron oxides, red iron oxides and black iron oxides, encapsulated in microcapsules based on an acrylate/ammonium methacrylate copolymer, in particular those sold by the company Tagra Biotechnologies. According to one preferred mode, the microencapsulated pigment can be in particular contained in microcapsules based on acrylic polymers, on polysaccharides, in particular on cellulose derivatives, or mixtures thereof. As pigments encapsulated by microcapsules made of acrylic acid and/or methacrylic acid polymers or copolymers, mention may, for example, be made of microcapsules based on a copolymer of ammonium salts of ethyl acrylate/methacrylic acid, sold by the company Tagra and described in document WO-A-01/35933. In particular, mention may be made of the encapsulated pigments sold by Tagra Biotechnologies under the name Blackcapl©, Yellowcapl© or Redcapl©, having the INCI name: iron oxide (and) titanium dioxide (and) boron nitride (and) acrylates/ammonium methacrylate copolymer (and) Triethyl citrate; mention may also be made of the encapsulated pigments sold by Tagra Biotechnologies under the name Blackcap3©, Yellowcap3© or Redcap3©, having the 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Leptacz et al. do not specifically teach the fatty acid salt instead teach fatty acids in the outer shell. Leptacz et al. also do not teach the amounts of the fatty acid salt. These deficiencies are cured by the teachings of Jobe et al., Ismail et al., and Kobayashi et al.
Jobe et al. teach an encapsulated ingredient is disclosed comprising an ingredient component and a coating component. The coating component includes a lipid and one or more hydrophobic, high melting point compounds. The coating component typically has a melting point of at least about 70.degree. C. (see abstract). The present coating composition can be used with microencapsulation techniques to provide coated ingredients capable of better withstanding the effects of high heat (e.g., >70.degree. C.), pressure, oxidation, and/or water solubility. One embodiment of the coating composition combines a lipid with one or more hydrophobic, high melting point compounds, such as a mineral salt of a fatty acid (e.g., zinc, calcium or magnesium stearates) thereby greatly improving the protection of the coated ingredient(s) from heat, air oxidation, chemical reactivity and/or water interaction. It is desirable, but not required, for all of the components in the coating composition to be edible. One suitable process described herein uses a coating formula which includes zinc salts of fatty acids, such as stearic, palmitic and/or lauric acid, in combination with animal tallow, vegetable stearin and/or saturated fatty acid(s) for illustrative purposes (see paragraph 0010). The encapsulated ingredients may be prepared where the coating is present in an amount as low as  The coating composition often includes at least about 40 wt. % of the zinc salts of the fatty acid material (paragraph 0041). Suitably, the coating component includes at least about 10 wt. % zinc salt(s) of fatty acid material (paragraph 0042). The present compositions relate to the protection of ingredients through prevention of physical loss and/or loss of functionality which can arise due to conditions associated with manufacturing, storage and/or use. Examples of conditions which can lead to such losses include manufacturing operations such as pelleting or extrusion, as well as post manufacturing leaching or biological losses. One particularly valuable application of the technology is related to animal feed manufacturing processes and uses. However, the present composition is not limited to feed applications and may generally be used in applications where protection of compounds from the effects of high heat (e.g., >70.degree. C.), pressure, oxidation, or water solubility is desired.
Ismail et al. teach pigments are used to impart color in finished products. The performances of pigments can be improved by coating with suitable materials rendering suitable properties. For cosmetic applications the pigments are usually surface treated with hydrophobizing material rendering the pigments hydrophobic. This invention relates to the use of polyhydroxy fatty acid preferably dihydroxysteadc acid (DHSA) and/or metallic salts of dihydroxystearic acid (Metallic DHSA) to coat pigments in particular pigments to be used in color cosmetic formulations. DHSA is produced either from crude or refined oleic acid or via chemical transformation or biotransformation of suitable substrates, used either in crude or refined form and the metallic salts are produced either using crude or refined DHSA. DHSA and Ismail et al. teach in the past, uncoated pigments may cause a tendency to induce oxidation reaction incompatibility or insufficient wettability with several oils, and impair coloring performance. Another problem is the difficulty in shading the colors and the fact that uncoated pigments may cause Toatation and/settling in fluid pigmented emulsions like in liquid foundation make-up (see paragraph 0003).
Kobayshi et al. teach an aqueous slurry for cosmetic products, which comprises particles of pigments and/or extender pigments having a lipophilic moiety attached to the surface thereof and a cosmetically acceptable oily material dispersed in a liquid suspending medium consisting essentially of water (see abstract). Solid or solid-like, cake cosmetic products, such as make-up preparations (e.g. face powder, powder foundation, eye shadow, mascara, rouge and the like) are conventionally produced by filling a cosmetic powder into a metal or plastic pan or case followed by molding the powder by a press. In particular, the conventional manufacturing process for preparing cosmetic products includes mixing pigments and extender pigments and then atomizing them until the colors are well dispersed and uniform. Oily components and auxiliary agents, such as anti-bacterial agents, are added to the pigments and extender pigments and mixed and are atomized to disperse the oily components. The resulting mixture is then screened and further mixed until a uniform cosmetic powder is obtained. The cosmetic powder is  This conventional process has several disadvantages:
i) Pigments and extender pigments have inherent strong hydrophilic properties; thereby, they will fade and/or discolor when contacted by perspiration, unless they are specially treated.
ii) The percentage of out-of-specification product is unacceptably high due to the non-uniformity of surface-color and/or surface-hardness of the molded cosmetic product.
iii) Multi-color molding and complex shape molding are quite expensive because of the cost of the shaping-mold, typically machined from metal.
iv) High labor costs are incurred, arising from the manual labor needed for adjustment and maintenance of equipment and the supply of bulk powder.
v) The loss of cosmetic powder during the molding process is significant.
vi) The work environment is undesirable due to the exposure of the workers to powdery dusty pigments and extender pigments. (see column 1, lines 15-50).
More specifically, an object of the present invention is to provide a simplified process, thus decreasing the labor intensity of the conventional processes, to improve the work environment, and to provide a smooth, adhesive, spreadable, and long-lasting cosmetic product. The present inventors discovered, during a study to solve previous problems, that when the pigments or extender pigments and/or substrates are made hydrophobic in an aqueous environment with an agent having a lipophilic moiety, such as water-insoluble metal salts of fatty acids, acylamino acids, hydrogenated lecithin, acyl collagen and the like, and rinsed and dried (but not completely dried), and then the oily components are added and the mixture thus formed is kneaded to form an aqueous slurry, the oily components are uniformly bound to the surface of the pigments and extender pigments and are not disassociated. Importantly, the 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Leptacz et al. by substituting the fatty acids by fatty acid salt in the outer layer because Jobe et al. teach an encapsulated ingredient is disclosed comprising an ingredient component and a coating component. The coating component includes a lipid and one or more hydrophobic, high melting point compounds. The coating component typically has a melting point of at least about 70.degree. C. (see abstract). The present coating composition can be used with microencapsulation techniques to provide coated ingredients capable of better withstanding the effects of high heat (e.g., >70.degree. C.), pressure, oxidation, and/or water solubility. One of ordinary skill in the art would have been motivated to add salts of fatty acids in the coating layers of the microcapsules because Jobe et el. teach that one embodiment of the coating composition combines a lipid with one or more hydrophobic, high melting point compounds, such as a mineral salt of a fatty acid (e.g., zinc, calcium or magnesium stearates) thereby greatly improving the protection of the coated ingredient(s) from heat, air oxidation, chemical reactivity and/or water interaction. It is desirable, but not required, for all of the components in the coating composition to be edible. One suitable process described herein uses a coating formula which includes zinc salts of fatty acids, such as stearic, palmitic and/or lauric acid, in combination with animal tallow, vegetable stearin and/or saturated fatty acid(s) for illustrative purposes However, the present composition is not limited to feed applications and may generally be used in applications where protection of compounds from the effects of high heat (e.g., >70.degree. C.), pressure, oxidation, or water solubility is desired. Additionally in the cosmetics field of endeavor the nexus is provided by Ismail et al. who teach pigments are used to impart color in finished products. The performances of pigments can be improved by coating with suitable materials rendering suitable properties. For cosmetic applications the pigments are usually surface treated with hydrophobizing material rendering the pigments hydrophobic. This invention relates to the use of polyhydroxy fatty acid preferably dihydroxysteadc acid (DHSA) and/or metallic salts of dihydroxystearic acid (Metallic DHSA) to coat pigments in particular pigments to be used in color cosmetic formulations. DHSA is produced either from crude or refined oleic acid or via chemical transformation or biotransformation of suitable substrates, used either in crude or refined form and the metallic salts are produced either using crude or refined DHSA. DHSA and Metallic DHSA are used to coat pigments and when these coated pigments are incorporated into finished products formulations such as cosmetic formulations, enhanced performances are observed. In color cosmetics the enhanced performances include enhancing skin adhesion, better spreadability, increasing strength of the stick, increasing apparent size and increased hydrophobicity of make-up cosmetics such as lipsticks, foundations, mascaras, eye shadows etc. Ismail et al. teach in the past, uncoated pigments may cause a tendency to induce oxidation reaction incompatibility or insufficient wettability with several oils, and impair coloring performance. Another problem is the difficulty in shading the colors and the fact that uncoated pigments may cause Toatation and/settling in fluid pigmented emulsions like in liquid foundation make-up (see paragraph 0003). Even furthermore additional nexus to Jobe et al. is provided by the teachings of Kobayashi et al. who teach that an aqueous slurry for cosmetic products, which comprises particles of pigments and/or extender pigments having a lipophilic moiety attached to the surface thereof and a cosmetically acceptable oily material dispersed in a liquid suspending medium consisting essentially of water (see abstract). Solid or solid-like, cake cosmetic products, such as make-up preparations (e.g. face powder, powder foundation, eye shadow, mascara, rouge and the like) are conventionally produced by filling a cosmetic powder into a metal or plastic pan or case followed by molding the powder by a press. In particular, the conventional manufacturing process for preparing cosmetic products includes mixing pigments and extender pigments and then atomizing them until the colors are well dispersed and uniform. Oily components and auxiliary agents, such as anti-bacterial agents, are added to the pigments and extender pigments and mixed and are atomized to disperse the oily components. The resulting mixture is then screened and further mixed until a uniform cosmetic powder is obtained. The cosmetic powder is filled into a pan or case and molded by a press. This conventional process has several disadvantages:
i) Pigments and extender pigments have inherent strong hydrophilic properties; thereby, they will fade and/or discolor when contacted by perspiration, unless they are specially treated.
ii) The percentage of out-of-specification product is unacceptably high due to the non-uniformity of surface-color and/or surface-hardness of the molded cosmetic product.
iii) Multi-color molding and complex shape molding are quite expensive because of the cost of the shaping-mold, typically machined from metal.

v) The loss of cosmetic powder during the molding process is significant.
vi) The work environment is undesirable due to the exposure of the workers to powdery dusty pigments and extender pigments. (see column 1, lines 15-50).
More specifically, an object of the present invention is to provide a simplified process, thus decreasing the labor intensity of the conventional processes, to improve the work environment, and to provide a smooth, adhesive, spreadable, and long-lasting cosmetic product. The present inventors discovered, during a study to solve previous problems, that when the pigments or extender pigments and/or substrates are made hydrophobic in an aqueous environment with an agent having a lipophilic moiety, such as water-insoluble metal salts of fatty acids, acylamino acids, hydrogenated lecithin, acyl collagen and the like, and rinsed and dried (but not completely dried), and then the oily components are added and the mixture thus formed is kneaded to form an aqueous slurry, the oily components are uniformly bound to the surface of the pigments and extender pigments and are not disassociated. Importantly, the slurry is obtainable without the need for organic solvents as all or part of the liquid medium in which the hydrophobic particles and the oily component are suspended (see column 2, line 15-35). The encapsulated ingredients may be prepared where the coating is present in an amount as low as 1% of the weight relative to the active ingredient and as high as 20 times the weight of the active ingredient giving it great flexibility. Commonly, the coating composition represents about 25 to 85 wt. % of the total weight of the coated ingredient (paragraph 0020). The coating composition often includes at least about 40 wt. % of the zinc salts of the fatty acid material (paragraph 0041). Suitably, the coating component includes at least about 10 wt. % zinc salt(s) prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining Leptacz et al., Jobe et al. Ismail et al. and Kobayashi et al. since they all teach coatings of inorganic particles with fatty acids or their derivatives.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/Primary Examiner, Art Unit 1619